This is an expropriation proceeding brought by the City of New Orleans to obtain certain lands containing 1.780 acres owned by Antoine Edward Wattigny. By judgment of the trial court the property was adjudicated to the plaintiff upon payment by it to the defendant of the sum of Eight Hundred and Ninety Dollars ($890), or $500 per acre. In related and similar cases, with which this cause was consolidated for trial in the District Court, City of New Orleans v. Larroux et al.,203 La. 990, 14 So.2d 812; City of New Orleans v. Heffle et al.,203 La. 996, 14 So.2d 814; City of New Orleans v. Cass et al.,203 La. 997, 14 So.2d 814; and City of New Orleans v. Cerevallo et al., 203 La. 998, 14 So.2d 814; the Supreme Court of Louisiana reduced the award of the jury and the judgment of the trial court from $500 per acre to $400 per acre.
By joint motion and stipulation of the parties herein, each consents and agrees that upon the authority of these Supreme Court decisions, the valuation of the expropriated land in this cause should also be reduced to $400 per acre.
Considering the joint motion and stipulation, it is ordered that the judgment of the lower court adjudicating to the plaintiff, the City of New Orleans, the following described property, to-wit:
"A certain portion of ground in the Parish of Jefferson, Town of Kenner, being in particular the rear portion of property owned by A.E. Wattigny, being bounded on the East by the Pailet Tract and on the West by property owned by Miss Gertrude O. Brooks. The Parcel A to be acquired by the City of New Orleans *Page 453 
commences on the West line of the said Wattigny property at a distance of 2458' O" O" ' from the Illinois Central Railroad right-of-way; thence along the said division line 406' 7" 5' " to the rear line of the said A.E. Wattigny property which is also the front property line of the Pailet Tract; thence along the rear division line 192' O" O' " to the East property line of the Wattigny property; thence along the said East line and in a direction towards the Illinois Central Railroad Right-of-way 401' 3" O' " to a point 2555 feet from the said railroad right-of-way; thence in a westerly direction 192' 1" 3' " to the point of beginning.
"The above described parcel contains 1.780 acres."
be and it is amended so as to award the defendant, Antoine Edward Wattigny, the sum of Seven Hundred and Twelve Dollars ($712) for the lands taken. As thus amended, the judgment is affirmed. The cost of this appeal is to be paid by appellee.
Amended and affirmed.